Citation Nr: 1032858	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee disability (left knee disability), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux disease (GERD), postoperative, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ring and little fingers, currently 
evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1979 to 
November 1982, February 1984 to February 1987 and August 1987 to 
April 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In his September 2006 substantive appeal, 
the Veteran requested a Board hearing.  In May 2007 the Veteran 
withdrew his hearing request.

In a July 2010 Written Brief Presentation submitted by the 
Veteran's representative, reference is made to a service 
connection claim for a right knee disorder as secondary to the 
service-connected left knee disability.  As a claim for a right 
knee disorder was denied by rating decision of September 2005, it 
appears a claim to reopen the previously denied claim for a right 
knee disorder is being raised.  As the RO has not adjudicated 
this matter (claim to reopen) it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no objective evidence of dislocation, instability, 
subluxation, or ankylosis and no x-ray evidence of arthritis of 
the left knee.  The Veteran's left knee disability is manifested 
by full extension and flexion limited to 70 degrees. 

2.  The Veteran's hiatal hernia with GERD has been manifested by 
recurrent GERD symptoms, including esophageal distress 
accompanied by moderate substernal pain, and regurgitation, but 
such symptoms are not productive of considerable impairment of 
health.

3.  The Veteran's right ring and little fingers are manifested by 
pain and limitation of motion; however, ankylosis of the right 
ring and little fingers is not present and there is no amputation 
of the digits.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1 -4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
hiatal hernia with GERD have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2009).

3.  The criteria for a compensable evaluation for residuals of a 
fracture of the right ring and little fingers is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must indicate that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  Id; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120- 21 (2004) (Pelegrini II); see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in July 2005 fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence VA would seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini, 18 Vet. App. 
112.  

The Veteran's service treatment records, private medical report 
and treatment records, and all VA medical records have been 
obtained and associated with the claims folder.  The Veteran was 
also examined by VA during the pendency of this appeal.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that VA examinations obtained in this case 
were adequate and were predicated on a review of the medical 
records, history of the Veteran's disabilities; documented and 
considered complaints and symptoms of the Veteran, and full 
consideration of the relevant rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
have been met.  38 C.F.R. § 3.159(c) (4).  Based on a review of 
the claims folder, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims folder.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

Based on his contentions as well as the communications provided 
to him by VA, it is reasonable to expect that the Veteran 
understands what is needed to prevail.  See Simmons v. Nicholson, 
487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).  Accordingly, the Board finds that the Veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 
3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. 
App. 473 (2006).

II.  Increased Evaluation Claims

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
however the Board must consider whether a staged rating is 
warranted for any part of the period under consideration.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 
Vet. App. 505 (2008).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Left Knee Disability

The Veteran is service-connection for a left knee disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (other impairment of the 
knee).  He contends that his service-connected left knee 
disability warrants an evaluation greater than the 10 percent 
currently assigned.  

According to DC 5257, which rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of the joint, a 10 percent rating will be 
assigned with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Under DC 5260, to receive a 20 percent rating, limitation of 
flexion of the leg must be to 30 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5261. Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 
4.71a, Plate II.

The medical evidence of record reveals the Veteran had a VA 
examination in July 2005.  At that time he complained of pain of 
the left knee that was getting progressively worse, especially 
when walking up and down, and lifting boxes.  He reported that he 
had occasional swelling and frequent falls as the knee gives way.  
He further reported that he works for the postal service as a 
mailman delivering mail.  He stated that by the end of the day he 
is very tired and can hardly walk.  When the pain worsens he 
takes time off from work.  He stated that he is out of his sick 
days and may not be able to do his job any further.  On 
examination the left knee was in complete extension at zero 
degrees.  Range of motion with the goniometer showed full flexion 
at 70 degrees without pain.  Further flexion was up to 90 degrees 
but the Veteran complained of pain.  On evaluation of the 
stability of the joint, it was noted that there was normal 
varus/valgus, normal McMurray's and negative Lachman's test.  
Neurological examination was normal.  X-rays of the knee showed 
no acute fracture or dislocation of the left knee.  The 
impression was status post left anterior cruciate ligament (ACL) 
reconstruction with bilateral small knee joint effusions.  The 
magnetic resonance imaging (MRI) impressions of May 2005 were 
horizontal cleavage plane tear of the posterior peripheral one-
third of the posterior horn of the medial meniscus extending to 
the posterior peripheral surface, and coronal images demonstrate 
blunting of the central free margin of the body of the lateral 
meniscus which could be due to partial meniscectomy at this 
location or otherwise would indicate a tear of the central free 
margin of the meniscus at this location, and the ACL graft was 
unremarkable.  As per the MRI reports the Veteran had a tear of 
the medial and lateral meniscus and arthroscopic surgery was 
recommended.  The diagnoses were left knee pain and status post 
traumatic tear.  

A July 2005 report from a private physician, Dr. MHR, shows the 
Veteran had no effusion of the left knee.  There was some medial 
and lateral joint line tenderness.  His ACL graft looked like it 
was attached with a 1+ Lachman's with a good end point.  X-rays 
showed left knee screws from an ACL graft in good position and 
there were minimal degenerative changes about the left knee, the 
diagnosis was status post ACL reconstruction of the left knee 
with meniscal tears.  Private physician, Dr. JB, noted in a July 
2005 statement that he was aware of the Veteran's service-
connected disabilities and also that the Veteran's job at the 
postal service requires a lot of walking and aggravates his knee 
and back problems.

VA examination in May 2007 reveals the Veteran injured his left 
knee as a paratrooper.  He had surgery in 1994.  The knee 
continued to hurt and he had an MRI in 2005 which showed 
worsening.  It was noted that the Veteran used a cane to assist 
with walking.  He demonstrated no symptoms of arthritis.  There 
were functional limitations in that he was able to stand for 15 
to 30 minutes and able to walk one quarter of a mile.  His gait 
was described as antalgic.  Range of motion testing showed active 
and passive motion of zero to 70 degrees, with pain beginning at 
70 degrees.  There was additional limitation of motion on 
repetitive use.  Active and passive extension was from zero to 
zero degrees.  There was no additional limitation of motion on 
repetitive use.  A summary of the left knee conditions showed 
tenderness, painful movement, and guarding of movement.  There 
was no crepitation, mass behind the knee, clicks or snaps, or 
instability.  There was grinding of the left knee.  X-ray 
findings showed status post ACL reconstruction with no fracture, 
subluxation, narrowed joint space or effusion in the joint space.  
The diagnosis was left knee injury with meniscal tear and status 
post ACL repair.  It was noted that the effects of the diagnoses 
on occupational activities were that the Veteran was assigned 
different duties and increased absenteeism.  The effects on daily 
activities include a severe effect on exercise and traveling, a 
moderate effect on chores, and shopping, a mild effect on 
dressing and no effect on feeding, toileting, and grooming.

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5257.  The evidence does not show that the 
Veteran had moderate recurrent subluxation or lateral instability 
of the left knee.  In this regard, both VA examination reports 
(2005 and 2007), show that on examination, there was no left knee 
instability.  There is no other competent evidence of record to 
show the presence of moderate left knee instability.  Although 
the Veteran indicated in July 2005 during VA compensation 
examination that there were episodes of dislocation or 
subluxation, and he stated that his knee gives way and he has 
frequent falls, there is no confirmation of instability of the 
left knee, other than the Veteran's statements.  In this regard, 
the Board notes that he is competent to give evidence about what 
he experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  However, such statement is not 
equivalent to a medical determination that there was instability 
of the left knee as defined for purposes of evaluation under DC 
5257.  Furthermore, there was no instability found during either 
of the VA examinations.  
Accordingly, the Board finds that the criteria for a rating in 
excess of 10 percent under DC 5257 have not been met for the left 
knee, and an increased evaluation under DC 5257 is not warranted.  

In consideration whether an evaluation in excess of 10 percent is 
warranted under another diagnostic code, the Board finds that the 
evidence of record does not establish flexion or extension 
limitation to degrees warranting an increased evaluation in 
excess of 10 percent under DCs 5260, 5261.  The VA examination 
conducted in July 2005 and May 2007 found that the Veteran's 
range of motion was 0 degrees of extension and 70 degrees of left 
leg flexion.  These ranges of motion are not indicative of an 
evaluation higher than 10 percent under DCs 5260 or 5261.

Here, the Board will consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
In considering additional limitation of function, the Board 
acknowledges the Veteran's subjective complaints of knee pain and 
swelling documented in VA examination report of July 2005.  
However, on VA examination in May 2007 the Veteran experienced 
pain during flexion at 70 degrees and pain during extension at 0 
degrees.  A rating of 20 percent requires flexion to be actually 
or functionally limited to 30 degrees or an extension 
functionally or actually limited to 15 degrees.  Even taking into 
consideration the painful movement, the Veteran's flexion is only 
limited to 70 degrees, at most, and extension to 0 degrees.  The 
Board finds a rating higher than 10 percent for the left knee, 
based on painful motion and functional limitation, is not 
warranted.  See Id. 

B.  Hiatal Hernia with GERD

The Veteran is service-connected for hiatal hernia with GERD, 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, DC 7346 (hiatal hernia).  He contends that his service-
connected hiatal hernia disability warrants an evaluation greater 
than the 10 percent currently assigned.  

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

On VA examination in July 2005 the Veteran gave a history of 
hiatal hernia which was diagnosed in 1987 when he had an 
esophagogastroduodenoscopy (EGD) followed by a fundoplication 
surgery.  At the time of VA examination he reported he had 
constant burning pain in the epigastric area.  He also reported 
that he feels a choking sensation and burning pain and epigastric 
pain which is substernal and sometimes radiates to the back.  He 
stated that he does feel reflux but cannot regurgitate and he has 
nausea off and on but no vomiting since the surgery.  On physical 
examination the Veteran's general state of health was good; there 
was no anemia, nutrition was normal and weight was stable.  The 
abdomen was soft and nontender.  There was no tenderness in the 
epigastric area.  Bowel sounds were normal and active.  The 
diagnosis was hiatal hernia with GERD.

In a January 2006 written statement that accompanied the 
Veteran's notice of disagreement, he noted that he suffers daily 
with gastro reflux, for which he takes medication.  He stated 
that he has GERD and epigastric distress which causes pain in his 
arm and shoulder daily.  He stated that he can hardly get a good 
night sleep because of tossing and turning from "the burn" even 
with medication.  He noted that he has dysphagia because food is 
always getting stuck in his throat or hard to swallow.  He stated 
that he was under his physician's care for erosion of the 
esophagus because of the acid reflux.

The Veteran had another VA examination in May 2007.  At that time 
he reported that he still had reflux since the surgery in 1987.  
He reported a history of nausea associated with esophageal 
disease with a daily frequency and precipitated by certain foods 
and when he is in a reclining position.  He further reported less 
than weekly vomiting precipitated by certain foods.  He indicated 
that he experiences dysphagia at least weekly.  He also indicated 
that he experiences esophageal distress accompanied by pain on a 
daily basis.  He reported a history of heartburn, which occurs 
daily.  He also has regurgitation several times a week.  He has 
had one episode of moderate hematemesis or melena.  On physical 
examination the Veteran's overall general health was noted as 
good.  There was no weight change.  There was no rebound or 
guarding and bowel sounds were normal and active.  There was some 
epigastric tenderness.  The diagnosis was hiatal hernia with 
GERD.

In this case, the evidence shows that the Veteran experiences 
recurrent GERD symptoms, including esophageal distress 
accompanied by moderate substernal pain, regurgitation, vomiting, 
and one episode of hematemesis or melena.  However, none of the 
evidence indicates that his disability is productive of symptoms 
approaching considerable impairment of health, which is required 
for a higher rating of 30 percent.  Upon physical examination by 
VA in 2005 and 2007, it was essentially noted that the Veteran's 
overall general health was good; in 2005 there was no anemia, 
nutrition was normal and weight was stable.  In 2007 he 
experienced no change in his weight, no rebound or guarding and 
his bowel sounds were normal and active.  Thus, the Veteran's 
symptomatology more nearly approximates the criteria set forth 
under DC 7346 for a 10 percent evaluation, which is currently 
assigned.

Furthermore, the Veteran has not reported any significant effects 
on his occupational and other daily activities as a result of his 
hiatal hernia with GERD.  At the time of the May 2007 VA 
examination the Veteran had not reported any time lost from work 
due to his hiatal hernia with GERD.  It was noted that there were 
moderate effects on exercise and feeding due to hiatal hernia 
with GERD.  Accordingly, the Board finds that he is not entitled 
to a rating in excess of 10 percent under DC 7346.

C.  Residuals of a Fracture of the Right Ring and Little Fingers

The Veteran is service-connected for residuals of a fracture of 
the right ring and little fingers, currently evaluated as zero 
percent disabling under 38 C.F.R. § 4.71a, DC 5227 (ankylosis of 
the ring or little finger).  He contends that this service-
connected disability warrants a compensable evaluation.  

The evidence shows that on VA examination in July 2005 the 
Veteran complained that his three fingers of his right (dominant) 
hand ached all the time.  He also complained of flare-ups at 
work, especially when he had to use his hand, as a postman, 
constantly trying to put mail in the slots.  He stated that by 
the end of the day he cannot make a fist and it hurts to bend.  
On physical examination of the right hand, position of function 
of the hand-wrist dorsiflexion was normal, metacarpophalangeal 
joint (MCP) flexion was normal and proximal interphalangeal (PIP) 
joint was normal.  There was tenderness on the PIP and distal 
interphalangeal (DIP) joints of the ring, little and long 
fingers.  Range of motion with the goniometer revealed the ring 
finger's MCP joint was 75 degrees (normal is 0 to 90).  PIP joint 
was 55 (normal is 0 to 100) and DIP joint was 20 degrees (normal 
is 70 to 80).  Little finger's MCP was 50 degrees, PIP was 40 
degrees and DIP was 20 degrees.  Measuring the gap in inches, 
there was no gap approximating the thumb to the fingers which was 
normal.  Between the tips of the fingers and the proximal 
transverse crease of the palm, there was a 1/2 inch gap from the 
ring and the little fingers to the proximal transverse line.  
Between the thumb pad and the fingers, there is one inch away 
from the little finger and 3/4 inch away from the ring finger.  The 
strength for pushing, pulling and twisting was slightly decreased 
compared to the left hand.  There was no neurological deficit.  
X-ray views of the right hand showed evidence of mild to moderate 
joint degenerative changes involving the PIP joint of the little 
finger.  The diagnosis was decreased range of motion of the ring 
and little fingers with degenerative changes.  

On VA examination in May 2007 the Veteran reported flare-ups of 
joint symptoms of the right ring and little fingers.  Physical 
examination revealed no amputation of a digit or part of a digit.  
There was also no ankylosis of one or more digits.  On the right 
hand there was a one to two-inch gap between the thumb pad and 
the tips of the fingers on attempted opposition of the thumb to 
fingers.  There was also a gap between finger and proximal 
transverse crease of the hand on maximal flexion of the finger.  
There was decreased strength for pushing, pulling and twisting.  
Range of motion testing of the right ring and little finger's MCP 
joints revealed flexion to 50 degrees with pain on motion and 
additional loss of motion on repetitive use of the joints, also 
to 50 degrees.  Range of motion of the PIP joints of the right 
ring and little fingers was flexion to 70 degrees with pain.  
There was additional loss of motion on repetitive use of the 
joints to 70 degrees.  Range of motion of the DIP joint of the 
right ring and little fingers was flexion to 40 degrees with pain 
and additional loss of motion on repetitive use of the joints was 
noted to 40 degrees.  Extension was to zero degree for the right 
ring and little MCP, PIP, and DIP joints.

X-ray examination showed no fracture, subluxation or any narrowed 
joint space.  There was soft tissue calcification adjacent to the 
PIP joint of the fifth finger and there was pattern of focal 
cortical hyperplasia - distal third of the proximal phalanx of 
the fifth finger.  The diagnosis was residuals of fracture of the 
right ring and little fingers.  It was noted that the Veteran is 
currently employed as a mail carrier.  It was also noted that he 
had lost three weeks from work during the last twelve-month 
period due to knee and hand pain.  It was also noted that the 
Veteran's fingers disability had a significant effect on his 
occupational activities, in that he has decreased manual 
dexterity and problems with lifting and carrying due to pain.  

As noted above, the RO evaluated the Veteran's fingers disability 
under DC 5227.  Under DC 5227, the maximum schedular evaluation 
available for either favorable or unfavorable ankylosis of the 
major or minor ring or little finger (but not both) is zero 
percent. 38 C.F.R. § 4.71a (2009).  The "Note" under this 
diagnostic code provides that consideration should be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand.  If both fingers are affected by favorable ankylosis, a 
10 percent rating may be assigned under Diagnostic Code 5223.  If 
both fingers have unfavorable ankylosis, a 20 percent rating may 
be assigned under Diagnostic Code 5219.  

Since the Veteran is receiving the maximum schedular evaluation 
available under DC 5227, the Board has considered the Veteran's 
fingers disability under other pertinent criteria, but finds none 
that would avail the Veteran of a higher evaluation.  Even though 
the 2005 and 2007 examiners noted decreased range of motion in 
the Veteran's right ring and little fingers, such a disability 
still only warrants a non- compensable rating under DC 5230.  It 
is noted that zero percent is also the maximum schedular 
evaluation available under DC 5230.  38 C.F.R. § 4.71a.  Where a 
Veteran is in receipt of the maximum rating for limitation of 
motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59; and DeLuca, 8 Vet. App. 202 (holding that consideration 
must be given to functional loss due to pain, as well as to 
weakened movement, excess fatigability, etc., in addition to any 
limitation of motion), do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  The Board notes that even considering his 
pain, the Veteran still retains some motion, and therefore the 
disorder is not comparable to ankylosis.  

The Board has also considered whether the service-connected 
disability could be rated under DC 5151, amputation of the right 
ring and little fingers, which would warrant a 30 percent 
disability evaluation.  However there is no evidence of 
amputation of the right ring and little fingers.  In fact, the 
2007 VA examiner noted there was no amputation of a digit or part 
of a digit.  Therefore there is no bases for an assignment of a 
compensable evaluation for the service-connected disability under 
DC 5151.

III.  Other Considerations

In deciding of the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart, 21 Vet. App. 505, 
and whether the Veteran is entitled to increased evaluations for 
separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation at 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran had a 
worsening of the disabilities in issue, such that an increased 
evaluation is warranted.

A.  Extraschedular

The Board has also considered whether increased evaluations are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected left knee, hiatal hernia with GERD, and residuals of 
fractured right ring and little fingers disabilities reasonably 
describe the Veteran's disability level for each disability.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule for each of the service-connected disabilities, 
the assigned schedular evaluations are adequate, and no referral 
for extraschedular evaluations are required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).



ORDER

An increased evaluation in excess of 10 percent for a left knee 
disability is denied.

An increased evaluation in excess of 10 percent for hiatal hernia 
with GERD is denied.

A compensable evaluation for residuals of a fracture of the right 
ring and little fingers is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


